Case 1:20-cr-20085-TLL-PTM ECF No. 16 filed 04/27/20                  PageID.44      Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,
v                                                           Case No. 20-20085
                                                            Honorable Thomas L. Ludington
BRITTAN J. ATKINSON,

                  Defendant.
__________________________________________/

      ORDER REJECTING STIPULATION FOR SUBSTITUTION OF COUNSEL

       On February 12, 2020, an indictment was issued against Defendant Brittan J. Atkinson,

charging him with sending an email containing a threat to cause personal injury to the recipient in

violation of 18 U.S.C. 875(c). ECF No. 1. On February 20, 2020, Magistrate Judge Patricia Morris

appointed a federal community defender to represent Defendant. ECF No. 6. Attorney Steven J.

Jacobs subsequently filed an attorney appearance on behalf of Defendant. ECF No. 10.

       On April 15, 2020, Attorney Donald Neville filed a “Stipulation for Substitution of

Counsel.” It contained Attorney Jacobs’ signature representing that Attorney Jacobs consented to

Attorney Neville substituting him as defense counsel. However, the stipulation does not contain

the signature of Defendant or the Government. Local Rule 57.1 provides:

       An attorney who has appeared in a criminal case may thereafter withdraw only by
       written motion served upon the defendant personally or at the defendant's last-
       known address and upon all other parties.

       Attorney Neville has not complied with this rule. Accordingly, the stipulation will be

rejected. He may file a motion to appear as defense counsel for consideration by the Court. If

Attorney Neville files such a motion, he is advised to explain how Defendant is able to retain his

services when Defendant was initially determined to be eligible for court-appointed counsel.
Case 1:20-cr-20085-TLL-PTM ECF No. 16 filed 04/27/20                                      PageID.45   Page 2 of 4



       Accordingly, it is ORDERED that Defendant’s “Stipulation for Substitution of Counsel”

is REJECTED.



Dated: April 27, 2020                                            s/Thomas L. Ludington
                                                                 THOMAS L. LUDINGTON
                                                                 United States District Judge




                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and to attorney
                        Donald Neville by email at nevillelawoffice@gmail.com on April 27,
                        2020.

                                                         s/Kelly Winslow
                                                         KELLY WINSLOW, Case Manager




                                                         -2-
 Case 1:20-cr-20085-TLL-PTM ECF No. 16 filed 04/27/20                  PageID.46      Page 3 of 4




                             UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN (BAY CITY)
                                UNITED STATES OF AMERICA


Plaintiff,                    Case No. 1:20-cr-20085-TLL-TPM
                                      Hon. Thomas L. Ludington
                                      Magistrate Judge:Patricia T. Morris
vs.


BRITTAN J. ATKINSON
                                      Defendant.
___________________________________________________________/


                    STIPULATION FOR SUBSTITUTION OF COUNSEL


        I replace attorney, Stevens J. Jacobs, on behalf of Defendant Brittan J. Atkinson, and
request copies of all papers filed in this case after this date. I further state that Mr. Atkinson
retained my office through meeting with his spouse and fully consents to the substitution of
counsel as stated herein. His signature is not affixed to this document due to the Covid 19 crisis.




Dated: 04/14/2020             /s/ Donald J. Neville
                                      Donald J. Neville (P60213)
                                      nevillelawoffice@gmail.com
                                      101 W. Clinton Street
                                      Howell, MI 48843
                                      (517) 546-8400


                                                -3-
Case 1:20-cr-20085-TLL-PTM ECF No. 16 filed 04/27/20                  PageID.47      Page 4 of 4




                                           CONSENT


        I HEREBY CONSENT to the Appearance of Donald Neville (P60213) as
substitute/retained counsel for Defendant Brittan J. Atkinson in this court and cause.


Dated: 04/14/2020           /s/Steven J. Jacobs (by email and
       phone consent on April 14, 2020.
                                      Stevens J. Jacobs (P35020)
                                      JACOBS LAW OFFICE P.C.
                                      jacobslawoffice@sbcglobal.net
                                      45 N. Tuscola Road
                                      Bay City, MI 48708-6685
                                      (989) 892-8611




                                             ORDER


       IT IS SO ORDERED.


       Dated: ________
                                      ____________________________
                                      Honorable Thomas L. Ludington




                                               -4-
